Citation Nr: 0004083	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).

(The matter of entitlement to an annual clothing allowance is 
the subject of a separate appellate decision, prepared for 
simultaneous dispatch.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles Regional Office (RO) 
which, in part, denied service connection for PTSD and a 
seizure disorder.   

In a February 1997 statement, the appellant informed the RO 
that he withdrew his claim of service connection for a 
seizure disorder.  See 38 C.F.R. § 20.204.  He also indicated 
he had a conversion disorder for which service connection 
should be established.  He reasoned that the conversion 
disorder was either directly related to service or was 
secondary to the PTSD.  The RO denied the claim of service 
connection for a conversion disorder in a December 1997 
rating decision.  The claims of service connection for PTSD 
and conversion disorder are inextricably intertwined with 
each other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  For these reasons, the issue is as framed on the 
title page of this decision.  

In a June 1996 substantive appeal, the appellant indicated 
his desire to testify before a traveling member of the Board.  
In August 1996, however, he stated he instead wanted to 
testify before a local hearing officer.  A transcript of the 
November 1996 hearing is of record.  


FINDING OF FACT

Competent evidence has been submitted linking the post-
service findings of conversion disorder and PTSD to service.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder, 
to include PTSD, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has a psychiatric disorder, 
including PTSD, arising from his experiences in Vietnam.  
Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the 
appellant served continuously for 90 days or more during a 
period of war, a psychosis manifested to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The threshold question to be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (well-
grounded claim is plausible, meritorious on its own or 
capable of substantiation, and justified as being plausible 
by a fair and impartial individual).  Generally, a well-
grounded claim requires competent evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and competent evidence linking 
the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A well-
grounded claim of PTSD requires medical evidence of a current 
disorder, lay evidence, presumed credible, of an in-service 
stressor, and medical evidence linking the two.  Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 136-37 (1997). 

The record includes various medical documents indicating a 
diagnosis of conversion disorder.  The record also includes 
documents showing that the appellant participated in PTSD 
group therapy at a VA facility and had some symptomatology 
consistent with PTSD.  This evidence satisfies the initial 
element of a well-grounded claim.  The appellant alleges that 
he experienced several stressful incidents in service.  The 
truthfulness of this evidence must be presumed, thereby 
satisfying the second element of a well-grounded claim.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Finally, that evidence 
noting some current symptoms of PTSD also suggests that those 
symptoms arose from his service in Vietnam, thereby 
satisfying the third and final element of a well-grounded 
claim.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  Action pursuant to that duty 
to assist will be addressed in the Remand section of this 
decision.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is well grounded.  


REMAND

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded a combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  See Cohen, 10 Vet. 
App. at 136-37.  Effective on and after March 7, 1997, 
service connection for PTSD required (a) medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
(b) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (c) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence established that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform with the criteria set forth in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; ask him to provide any further specific information 
as to his alleged stressors; utilize the assistance of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR); make a specific determination as to which 
stressor(s) are verified; and have the appellant examined by 
a VA psychiatrist to determine the nature and etiology of any 
current psychiatric diagnoses.  Only if (1) the RO determines 
that a stressor has been verified and (2) the psychiatrist 
has rendered a diagnosis of PTSD, then the RO should ask the 
VA psychiatrist to assess whether there is any link between 
the diagnosis of PTSD and any verified stressor.  

The case is REMANDED for the following development:

1.  The RO should request the appellant 
to supply names and addresses of any 
individuals or facilities that treated 
him for a psychiatric disorder, to 
include PTSD, since December 1998, and 
the dates of such treatment.  After 
securing any needed releases, the RO 
should obtain complete clinical records 
of such treatment and add them to the 
claims file.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
the appellant should be requested to 
provide, within a reasonable time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  

4.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  This summary, and 
any supporting document regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  After the above has been 
accomplished, the RO should afford the 
appellant a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders found to be 
present.  The RO must specify for the 
examiner the stressor(s) that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special 
studies, to include psychological testing 
and evaluation, should be accomplished.  

7.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  He has the 
right to submit additional evidence/argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



